In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-22-00141-CV
             ___________________________

IN THE INTEREST OF A.J., A.T., J.T., AND J.J., CHILDREN



         On Appeal from the 322nd District Court
                 Tarrant County, Texas
             Trial Court No. 322-644937-18


            Before Kerr, Birdwell, and Bassel, JJ.
           Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Appellant is J.J.’s father.1 The Department of Family and Protective Services

(DFPS) removed J.J. and his three half-siblings from Mother and placed them with

their maternal grandmother while seeking family reunification and, alternatively,

termination of parental rights. At the trial’s conclusion, the trial court made the

grandmother the children’s permanent managing conservator and made Father a

possessory conservator.

      Father’s brief is not a model of clarity. But to the extent we can identify his

issues, we do not reach his argument that “the grounds for termination were not

proven” because the trial court did not actually terminate Father’s parental rights.2

And we overrule Father’s due-process complaints because he did not preserve them.3

See Tex. R. App. P. 33.1 (setting out preservation-of-error requirements); Tex. R. Civ.


      We use aliases to refer to the child and his family members. See Tex. Fam.
      1

Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).
      2
        Father argues that the evidence was legally and factually insufficient to
terminate his parental rights, but his rights were not terminated. We encourage greater
attention to the record in the future. Further, as DFPS notes, Father’s brief does not
address the trial court’s conservatorship order, and—in any event—the record before
us does not reflect an abuse of discretion. See In re J.M., No. 02-17-00156-CV, 2017
WL 4542674, at *1, *5 (Tex. App.—Fort Worth Oct. 12, 2017, no pet.) (mem. op.).
      3
          Father complains that his due-process rights were violated because he did not
receive any services from DFPS, but he did not raise or receive a ruling on this issue
at trial. He also complains that he was not contacted by his counsel before trial, but he
does not explain how he was harmed by any lack of contact in light of the record and
the trial’s outcome. Cf. Tex. R. App. P. 38.1, 44.1.


                                           2
P. 251 (setting out continuance requirements); In re L.M.I., 119 S.W.3d 707, 711 (Tex.

2003); In re J.P.-L., 592 S.W.3d 559, 575 (Tex. App.—Fort Worth 2019, pet. denied).

We affirm the trial court’s judgment.




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Delivered: August 26, 2022




                                          3